DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on May 18 2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 6, 9, 11, 14, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kalamkar et al. (US 8,086,253 B1) in view of Ramer et al. (US 2007/0061243 A1).
For claim 1, Kalamkar et al. teaches a method, implemented on at least one computing device each of which has at least one processor, storage, and a communication platform connected to a network for determining a keyword from user agent strings, the method comprising: receiving a plurality of user agent strings [user agent string received, column 1, lines 60-67: Kalamkar]; comparing two or more of the plurality of user agent strings selected based on a number of times each of the plurality of user relating user agent strings for comparison between one or more devices based on correlation with related user agent strings, column 2, lines 42-57: Kalamkar]; but does not teach determining one or more keywords representing a type of user agent information based on a result from the comparing.
Ramer et al. teaches determining one or more keywords representing a type of user agent information based on a result from the comparing [keyword based on device and personalization, 0061: Ramer].
Kalamkar et al. (US 8,086,253 B1) and Ramer et al. (US 2007/0061243 Al) are analogous art because they are from the same field of user agent strings.
At the time of the invention it would have been obvious to a person of ordinary skill in the art to modify the user content display management as described by Kalamkar et al. with the grouping of agents as taught by Ramer et al.
The motivation for doing so would be for “improved search capabilities” [0004: Ramer].
Therefore, it would have been obvious to combine Kalamkar et al. (US 8,086,253 B1) with Ramer et al. (US 2007/0061243 Al) for grouping user agent strings. 
For claim 3, Kalamkar et al. and Ramer et al. teaches:
The method of claim 1, further comprising:
[relation lookup grouping and comparing similar user agent strings, column 2, lines 42-57: Kalamkar].
For claim 6, Kalamkar et al. and Ramer et al. teaches:
	The method of claim 3, further comprising: generating a ranked list of the one or more clusters [user agent string relating to group of devices with relation match, column 2, lines 42-57: Kalamkar]; and
determining a highest ranked cluster based on the ranked list, wherein the two or more of the plurality of user agent strings are selected from the highest ranked cluster [lookup to match with the most related, column 2, lines 42-57: Kalamkar].
Claim 9 is a system of the method taught by claim 1.  Kalamkar et al. and Ramer et al. teaches the limitations of claim 1 for the reasons stated above.
Claim 11 is a system of the method taught by claim 3.  Kalamkar et al. and Ramer et al. teaches the limitations of claim 3 for the reasons stated above.
Claim 14 is a system of the method taught by claim 6.  Kalamkar et al. and Ramer et al. teaches the limitations of claim 6 for the reasons stated above.
Claim 16 is a medium of the method taught by claim 1.  Kalamkar et al. and Ramer et al. teaches the limitations of claim 1 for the reasons stated above.
Claim 18 is a medium of the method taught by claim 3.  Kalamkar et al. and Ramer et al. teaches the limitations of claim 3 for the reasons stated above.
Claim 20 is a medium of the method taught by claim 6.  Kalamkar et al. and Ramer et al. teaches the limitations of claim 6 for the reasons stated above.
Response to Arguments
Applicant's arguments filed January 6, 2021 have been fully considered but they are not persuasive.  The examiner respectfully traverses applicant’s argument.
	Applicant argues that Kalamkar et al. (US 8,086,253 B1) does not teach the amended language in claim 1 of comparing user agent strings to number of times user agent string appear in traffic.  Kalamkar et al. teaches a user agent string from a device being compared and correlated with a number of user agent string from other devices [column 2, lines 42-57: Kalamkar].  The reference is taught in detail above in the 35 U.S.C. 103 rejection.
Applicant asserts that the contents of claim 2 were brought into claim 1, thus rendering it allowable.  This a false assertion, since the patentable language and most of the contents of claim 2 were not brought up into claim 1, as argued.
Conclusion
The Examiner requests, in response to this Office action, that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting the application.
When responding to this Office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AJITH JACOB/Primary Examiner, Art Unit 2161                                                                                                                                                                                                        
7/31/2021